FILED
                             NOT FOR PUBLICATION                            JUL 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAKHWINDER SINGH,                                No. 08-73950

               Petitioner,                       Agency No. A077-815-179

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Lakhwinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, Toufighi v. Mukasey, 538


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 988, 992 (9th Cir. 2008), and we deny in part and dismiss in part the petition

for review.

         The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely where the motion was filed over two years after the BIA’s final decision,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to present sufficient evidence of

changed circumstances in India to qualify for an exception to the time limit, see 8

C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d at 996-97.

         We lack jurisdiction to review the BIA’s refusal to reopen removal

proceedings sua sponte to reconsider the agency’s adverse credibility

determination. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.

2011).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




.




                                           2                                  08-73950